Citation Nr: 9930083	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  99-17 809	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a June 1, 1999, rating decision.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel











INTRODUCTION

The veteran had active military service from February 1977 to 
November 1977.  

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on June 12, 1996. 

The RO notified both the veteran and her attorney by letter 
on June 22, 1999, that the case was being transferred to the 
Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  
Thereafter, the Board notified the attorney by letter on July 
7, 1999, that he had 30 days to submit evidence or argument 
regarding the issue of payment of attorney fees from past-due 
benefits.  No response was received from the attorney or the 
veteran.  


FINDINGS OF FACT

1. There has been no final Board decision with respect to the 
issue of whether the veteran has submitted new and material 
evidence in order to reopen her claim for a psychiatric 
disorder.

2. There has been no final Board decision with respect to the 
issue of entitlement to service connection for a psychiatric 
disability. 
CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's June 1999 grant of 
entitlement to service connection for a major depressive 
disorder. 38 U.S.C.A. § 5904 (c) (West 1991 & Supp. 1998); 38 
C.F.R. § 20.609 (b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  

By rating decision dated June 1, 1999, the RO determined that 
the veteran had submitted new and material evidence in order 
to reopen her claim for entitlement to service connection for 
a psychiatric disorder.  Thereafter, in the same rating 
decision, the RO granted entitlement to service connection 
for a major depressive disorder and assigned a 30 percent 
rating.  

There has not been a final Board decision with respect to the 
issue of entitlement to service connection for a psychiatric 
disability.  

The issue of whether the veteran had submitted new and 
material evidence in order to reopen her claim for 
entitlement to service connection for a psychiatric disorder 
was before the Board on April 25, 1995.  However, the Board 
remanded that claim.  The Court of Appeals for Veterans 
Claims (Court) has stated that remands by the Board are not 
final decisions and that a favorable action by the RO 
following a Board remand is not a final Board decision for 
the purpose of defining the earliest date on which attorney 
fees may be charged.  Matter of Stanley, 9 Vet. App. 203, 
207, 208 (1996).  Accordingly, pursuant to the Court's 
decision, there has not been a final decision with respect to 
the issue of whether the veteran has submitted new and 
material evidence in order to reopen her claim for 
entitlement to service connection for a psychiatric disorder.  

Without a final Board decision with respect to either the 
issue of whether new and material evidence has been submitted 
in order to reopen a claim for a psychiatric disorder, or 
with respect to the issue of entitlement to service 
connection for a psychiatric disability, the attorney is not 
entitled to past-due benefits stemming from the grant of 
entitlement to service connection for major depressive 
disorder and assignment of a 30 percent rating. 


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the grant of entitlement to service connection 
for a major depressive disorder should be paid by the VA to 
the attorney.  




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


